DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 16/888,636 filed 05/09/2020

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dayton (US 2010/0084361).

1: Dayton discloses a paper-based composite bottle 100 (abstract) comprising:

a cap 114, being of a tubular shape with a closed end and an open end, and having a thread on an inner wall thereof (fig. 1A);

a mouth, comprising a tube 112 and a body top 102, wherein the body top has a first opening (upper opening at 120) and a second opening (lower opening at 108), the first opening is less than the second opening in diameter, the tube is closely connected to the first opening, an end of the tube is formed with an annular flange 118, an outer surface of the tube except the flange is formed with a thread screwing with the cap [0077] and a periphery of the first opening is provided with a connecting ring (ring at 120) for connecting with the flange (fig. fig. 1A).

a container comprising of at least two layers of paper-based composite paper [abstract], the at least two layers of paper-based composite paper comprising a first layer of paper and a second layer of paper, the at least two layers of paper-based composite paper being spirally wound and overlapping with each other to form a tubular structure, an inner side of the body being provided with a water-resistant film, a top end of the body being closely connected with the second opening, the first layer of paper and the second layer of paper forming an outermost layer and an inner layer of the body respectively [0110-0111]; and

a bottom, made of wood-pulp paper, closely connected with a bottom end of the body to seal the body (fig. 1A, 3A). 

4: Dayton discloses the paper-based composite bottle of claim 1, wherein the water-resistant film is polylactide (PLA) (Dayton; [0077]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berk (US 9,505,521) in view of AAPA (M565711).

1, 4: Berk discloses a paper-based composite bottle 400 comprising:

a cap 440, being of a tubular shape with a closed end and an open end, and having a thread on an inner wall thereof;

a mouth, comprising a tube 430 and a body top 420, wherein the body top has a first opening 422 and a second opening 424, the first opening is less than the second opening in diameter, the tube is closely connected to the first opening, an end of the tube is formed with an annular flange 4384/438, an outer surface of the tube except the flange is formed with a thread screwing with the cap (col. 4, ll. 58-67; col. 5, ll. 1-23; fig. 6) and a periphery of the first opening is provided with a connecting ring 434 for connecting with the flange (fig. 7).

Berk comprises a paper product in the body but fails to disclose multiple layers. APPA teaches a container comprising of at least two layers of paper-based composite paper [0008], the at least two layers of paper-based composite paper comprising a first layer of paper and a second layer of paper, the at least two layers of paper-based composite paper being spirally wound and overlapping with each other to form a tubular structure, an inner side of the body being provided with a water-resistant film, a top end of the body being closely connected with the second opening, the first layer of paper and the second layer of paper forming an outermost layer and an inner layer of the body respectively [0009-0012]; and

a bottom 10, made of wood-pulp paper, closely connected with a bottom end of the body to seal the body (fig. 1 and 2). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the material of Berk to include the multiple layers of AAPA to assist in reinforcing the paper material of the container.

2: Berk-AAPA disclose the paper-based composite bottle of claim 1, wherein the body top is made of biodegradable plastic, native wood-pulp paper, recycled wood-pulp paper, bamboo fiber paper or straw-pulp paper (Berk; abstract).

3: Berk-AAPA discloses the paper-based composite bottle of claim 2, wherein the biodegradable plastic is polylactide (PLA) (Berk; col. 3, ll. 9-23).

5: Berk-AAPA discloses the paper-based composite bottle of claim 1, wherein the flange is located at a bottom end of the tube, and the flange is closely connected with the connecting ring (Berk; fig. 7).

7-8: Berk-AAPA disclose the paper-based composite bottle of claim 1, wherein the first layer of paper and the second layer of paper are made of native wood-pulp paper, recycled wood-pulp paper, bamboo fiber paper or straw-pulp paper (Berk; col. 7, ll. 12-35).

9-10: Berk-AAPA discloses the paper-based composite bottle of claim 1, wherein the bottom comprises a bottom plate 10 and a side wall around the bottom plate, and the side wall is closely connected with an inner side of the body (AAPA; fig. 2).

11: Berk-AAPA discloses the paper-based composite bottle of claim 1, wherein the cap and the tube are made of biodegradable plastic (Berk; col. 4, ll. 48-57).

12: Berk-AAPA discloses the paper-based composite bottle of claim 1, wherein the body top is an independent piece (Berk; fig. 6).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton (US 2010/0084361) in view of Okamoto (US 2019/0345309).

6: Dayton discloses the paper-based composite bottle of claim 1 with a sealing ring (collar at 120) and fastener (thread), but fails to disclose a thread below the flange. Okamoto teaches wherein the mouth further comprises a sealing ring (collar at 120) and a fastener (thread), the flange is located at a middle position of the tube, an outer surface of a lower portion of the tube is provided with a thread, the fastener is an annular body whose inner wall is threaded, the lower portion of the tube passes through the sealing ring and the first opening of the body top and is screwed with the fastener (fig. 4). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the mouth of Dayton to include the fastener of Okamoto to maintain a tight closure while protecting the neck of the bottle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/            Examiner, Art Unit 3735 

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735